 1
                                                                                 JS-6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11   CHAUNCEY CROWDER,                            Case No. 5:17-02362 CAS (ADS)

12                               Plaintiff,

13                        v.                      ORDER DISMISSING PURSUANT TO
                                                  STIPULATION
14   RIVERSIDE COUNTY SHERIFFS DEP’T,
     et al.,
15                       Defendants.

16

17

18          For good cause and pursuant to the Stipulation and Joint Request for Order

19   Dismissing Plaintiff’s Claims and Entire Civil Action With Prejudice, signed and filed by

20   Plaintiff, CHAUNCEY LEVAR CROWDER, and all defendants OFFICER ODEN,

21   CORPORAL WEBB and RIVERSIDE COUNTY SHERIFF’S DEPARTMENT

22   (“Defendants”), it is hereby ordered that this entire action is dismissed with prejudice,

23   including all of plaintiff’s claims against defendants OFFICER ODEN, CORPORAL

24   WEBB and RIVERSIDE COUNTY SHERIFF’S DEPARTMENT (“Defendants”) in their
 1   entirety – and all claims by the plaintiff against any and all defendants, DOES and/or

 2   parties thereto, including all remaining claims against any parties to the above entitled

 3   lawsuit.

 4          It is further ordered that this dismissal constitutes a mutual waiver of all costs,

 5   court fees, and attorneys’ fees arising out of claims between plaintiff and defendants

 6

 7          IT IS SO ORDERED.

8

 9   Dated: October 4, 2019

10
                                                __
11                                              THE HONORABLE CHRISTINA A. SNYDER
                                                United States District Judge
12

13   Presented by:

14
     ___/s/ Autumn D. Spaeth_____________
15   THE HONORABLE AUTUMN D. SPAETH
     United States Magistrate Judge
16

17

18

19

20

21

22

23

24



                                                  2
